                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

KENNETH PETERSON, et al.                                Case No. 0:19-cv-01129-JRT-HB

                                     Plaintiffs,        MEMORANDUM IN SUPPORT OF
                                                        CONSUMER INDIRECT
           v.                                           PURCHASER PLAINTIFFS’
                                                        MOTION TO APPOINT INTERIM
JBS USA FOOD COMPANY HOLDINGS,                          CO-LEAD CLASS COUNSEL
TYSON FOODS, INC., CARGILL, INC.,
and NATIONAL BEEF PACKING
COMPANY,

                                  Defendants.



           To preserve time and resources and ensure the effective prosecution of this

litigation, Consumer Indirect Purchaser Plaintiffs (“Consumer IPPs”) respectfully request

that the Court appoint the law firms of Lockridge Grindal Nauen P.L.L.P. (“LGN”) and

Hagens Berman Sobol Shapiro LLP (“Hagens Berman”) as interim co-lead class counsel

for Consumer IPPs and the Consumer IPP class.1

                                    I.      INTRODUCTION

           Fed. R. Civ. P. 23(g)(3) permits a court to “designate interim counsel to act on behalf

of a putative class before determining whether to certify the action as a class action.”

Designating interim class counsel is essential because it “clarifies responsibility for




    1
     This motion for appointment of lead counsel pertains only to the Consumer Indirect
Purchaser Plaintiff action. It does not pertain to the consolidated Cattle Actions identified
in the Court’s July 10, 2019 Case Management Order in In re Cattle Antitrust Litigation,
No. 19-cv-1222-JRT-HB [ECF No. 88].


540980.1
protecting the interests of the class during precertification activities, such as making and

responding to motions, conducting any necessary discovery, moving for class certification,

and negotiating settlement.” Manual for Complex Litigation (Fourth) (“Manual”) § 21.11,

at 246-47 (2004).

           This complex litigation comprises the Consumer IPP antitrust class action and the

related consolidated Cattle Actions.2 This Court should appoint interim co-lead counsel

for the Consumer IPPs. Doing so will allow counsel to coordinate discovery, depositions,

and motion practice, employ experts, meet deadlines, and otherwise efficiently prosecute

this litigation.

           LGN and Hagens Berman are eminently qualified to be interim co-lead counsel in

this case. Each has a solid record of experience, knowledge, and commitment of resources

to similar litigation, including some of the largest and most complex antitrust class action

lawsuits in recent years. LGN and Hagens Berman work together as part of the leadership

teams for different classes in In re Pork Antitrust Litigation, Case No. 1:18-cv-01776 (D.

Minn.), in which LGN and Hagens Berman were appointed co-lead counsel for the Direct

Purchaser Plaintiffs and Consumer IPPs, respectively, based on their qualifications,

reputation, and the other factors outlined in Fed. R. Civ. P. 23(g)(1)(A).3 LGN and Hagens

Berman also serve as plaintiffs’ co-lead counsel in In re Broiler Chicken Antitrust Litig.,



    2
        See id.
    3
    See Order, In re Pork Antitrust Litig., Case No. 1:18-cv-01776 (D. Minn. October 15,
2018) [ECF No. 149]; Order In re Pork Antitrust Litig., Case No. 1:18-cv-01776 (D. Minn.
October 15, 2018) [ECF No. 151].


540980.1                                    2
Case No. 1:16-cv-08637 (N.D. Ill.).4 Our firms were the first to investigate the facts giving

rise to the Pork and Broiler Chicken cases, which led to Plaintiffs’ investigation of similar

conduct in the beef industry.

           As in Pork, Broiler Chicken, and many other cases, LGN and Hagens Berman have

dedicated significant time and resources to this case, and will continue to do so. They filed

the first indirect purchaser antitrust case in these actions, Peterson v. Agri Stats, Inc., et al.,

Case No. 0:19-cv-01129 (D. Minn.), on April 26, 2019. Since then, they have met with all

known plaintiffs’ and defense counsel for all pending actions to coordinate pretrial matters,

and took the lead on drafting the Consumer IPP Consolidated Amended Complaint, thus

demonstrating their commitment to organize the case, advance the litigation, and work

effectively with other parties and counsel.         As a result, LGN and Hagens Berman

respectfully submit that they should be appointed Consumer IPP interim co-lead counsel.

                                   II.     BACKGROUND

           Consumer IPPs allege that Defendants conspired to fix and maintain prices in the

beef market in violation of the federal antitrust laws. See Declaration of W. Joseph

Bruckner in Support of Consumer Indirect Purchaser Plaintiffs’ Motion to Appoint Interim

Co-Lead Class Counsel (“Bruckner Decl.”), ¶¶ 4-5. As Consumer IPPs allege, Defendants




    4
     See Order, In re Broiler Chicken Antitrust Litig., Case No. 1:16-cv-08637 (N.D. Ill.
October 14, 2016) [ECF No. 144]; Order, In re Broiler Chicken Antitrust Litig., Case No.
1:16-cv-08637 (N.D. Ill. December 14, 2016) [ECF No. 248].


540980.1                                     3
in the beef industry modeled their collusive scheme on similar conduct in the Pork and

Broiler Chicken industries.

           Peterson, one of the plaintiffs represented by LGN and Hagens Berman, is an

indirect purchaser of beef, and filed the first Consumer IPP antitrust class action against

the nation’s largest beef producers. Peterson v. Agri Stats, Inc., et al., Case No. 0:19-cv-

01129 (D. Minn.), on April 26, 2019. Peterson and the other Consumer IPPs brought their

claim on behalf of all persons and entities who indirectly purchased beef from defendants

or co-conspirators for personal use in the United States during the Class Period. Peterson

and the other Consumer IPPs allege that Defendants colluded to artificially raise and

maintain prices of beef sold in the United States, in violation of Section One of the Sherman

Act, 15 U.S.C. § 1, and various state antitrust laws, and in so doing injured Consumer IPPs

and the members of the Consumer IPP Class.

           The Consumer IPP action and the consolidated Cattle Actions have been assigned

to the Honorable John R. Tunheim and Magistrate Judge Hildy Bowbeer, and the Court

has entered its Initial Case Management Order. See In re Cattle Antitrust Litig., No. 19-

cv-1222-JRT-HB (ECF No. 88). Through the work of LGN and Hagens Berman and other

counsel, Plaintiffs and Defendants have coordinated on pretrial matters including the

preservation of documents and devices, the filing of the Consumer IPP Amended Class

Action Complaint, completion of service on the Defendants, and a schedule for

Defendants’ response to the consolidated amended complaints. See, e.g., First Joint Status

Report (ECF No. 50).




540980.1                                  4
                                      III.    ARGUMENT

A.         Standards for Appointing Interim Co-Lead Class Counsel.

           Federal Rule of Civil Procedure 23(g)(3) allows the court to designate “interim

counsel to act on behalf of a putative class before determining whether to certify the action

as a class action.” Fed. R. Civ. P. 23(g)(3); see also Adedipe v. U.S. Bank, Nat’l Ass’n, No.

13-2687 JNE/JJK, 2014 WL 835174, at *3 (D. Minn. Mar. 4, 2014). Appointing interim

class counsel is appropriate where, as here, there are “a number of overlapping, duplicative,

or competing suits” because “designation of interim counsel clarifies responsibility for

protecting the interests of the class during precertification activities, such as making and

responding to motions, conducting any necessary discovery, moving for class certification,

and negotiating settlement.” Manual § 21.11, at 246-47.

           Interim lead class counsel must represent the interests of the class. Fed. R. Civ. P.

23(g)(2). In selecting interim lead class counsel, this Court must consider: (1) the work

counsel has done in identifying or investigating potential claims in the action; (2) counsel’s

experience in handling class actions, other complex litigation, and the types of claims

asserted in the action; (3) counsel’s knowledge of the applicable law; and (4) the resources

counsel will commit to representing the class. Fed. R. Civ. P. 23(g)(1)(A); see also

Adedipe, 2014 WL 835174, at *3.              In addition to the four “must” factors in Rule

23(g)(1)(A), a court also “may consider any other matter pertinent to counsel’s ability to

fairly and adequately represent the interests of the class . . . .” Fed. R. Civ. P. 23(g)(1)(B).5


     5
      Though these Rule 23(g)(1) factors pertain to the selection of class counsel upon the
certification of a class, courts appointing interim class counsel under Rule 23(g)(3) before

540980.1                                      5
           Courts have found that proposed lead counsel’s experience and service as lead

counsel in prior cases is particularly persuasive. See Lusk v. Life Time Fitness, Inc., No.

15-1911 JRT/JJK, 2015 WL 9858177, *2 (D. Minn. July 10, 2015). Courts also look at

the resources counsel expended investigating the suit before filing. See Adedipe, 2014 WL

835174, at *3 (D. Minn. Mar. 4, 2014) (appointing interim class counsel because they

“devoted the more substantial effort toward pre-suit investigation and identification of

claims” as evidenced by extensive review of thousands of pertinent documents, research

of factual and legal issues commencing a year prior to suit, and earlier filing of the initial

complaint). No single factor is determinative; instead, a court should appoint counsel after

evaluating all relevant considerations and comparing the applicants’ relative strengths. See

Fed. R. Civ. P. 23(g)(1)(A)-(B); 7B Charles Alan Wright, et al., Federal Practice and

Procedure § 1802.3 (3d ed. 2005).

B.         Proposed Duties and Responsibilities for Lead Counsel.

           If appointed, LGN and Hagens Berman will execute all duties and responsibilities

of lead counsel to effectively and efficiently resolve this litigation. These comport with

the standards in the Manual for Complex Litigation and include presenting written and oral

arguments to the court; communicating with other parties; organizing discovery requests

and responses; examining deponents; delegating specific tasks to other counsel; seeing that

schedules are met; and other pretrial duties to coordinate pretrial activities or as authorized

by the Court. See Manual § 10.221.


a class is certified apply these same factors. See Smith v. State Farm Mut. Auto. Ins. Co.,
301 F.R.D. 284, 288 (N.D. Ill. 2014).


540980.1                                   6
           If appointed, LGN and Hagens Berman will also ensure that this matter is

adjudicated in an efficient manner, including establishing a time and expense reporting

protocol for all counsel, which will be contained in a letter substantially in the form

attached as Exhibit D to the Bruckner Affidavit. As described in greater detail in the draft

letter, the protocol proposes that time and expenses be reported on a monthly basis, in

tenths of an hour, by task. LGN and Hagens Berman submit the draft letter for the Court’s

review and approval, and we welcome the Court’s input and direction.

C.         LGN and Hagens Berman Have Expended Significant Time and Resources to
           Investigate Plaintiffs’ Claims and Advance This Litigation.

           LGN and Hagens Berman have already taken significant steps to identify and

investigate Plaintiffs’ claims and to advance this litigation.          See Fed. R. Civ. P.

23(g)(1)(A)(i). One factor a court may consider is whether an attorney has undertaken “the

process of drafting the complaint [which] requires investigatory and analytical effort.’”

Moore’s Federal Practice § 23.120[3][a] (2007); see also Adedipe, 2014 WL 835174, at *3

(appointing as interim lead counsel the firms that had filed the first class action complaints

and had performed the most work in identifying and investigating potential claims). LGN

and Hagens Berman have done just that.

           The depth and detail of the allegations in the Peterson complaint are one indication

of LGN and Hagens Berman’s efforts. They commenced the related Pork and Broiler

Chicken investigations, and work together as part of the leadership teams for different

classes in the Pork and Broiler Chicken action. LGN and Hagens Berman also extensively

investigated the beef market, the individual Defendants, and the facts alleged in the



540980.1                                     7
complaints. This includes analyses of articles, research reports, SEC filings, conference

calls, and investor presentations concerning the beef market and the individual Defendants.

Bruckner Decl., ¶¶ 7-9; see also Declaration of Steve W. Berman in Support of Consumer

Indirect Purchaser Plaintiffs’ Motion to Appoint Interim Co-Lead Class Counsel (“Berman

Decl.”), ¶¶ 2-5.

           LGN and Hagens Berman have also retained expert consultants who analyzed the

beef market and the economics of the industry. Their investigation, done without any prior

or parallel investigation by the U.S. Department of Justice or any other government

competition authority, led to the filing of the Peterson complaint, the first-filed case of the

indirect purchaser actions. Bruckner Decl., ¶¶ 9-10; Berman Decl., ¶ 4.

           This work did not stop upon the filing of the initial Peterson action. During the next

several weeks LGN and Hagens Berman prepared the Consumer IPP Amended Class

Action Complaint filed on July 15, 2019. See ECF No. 53.

           LGN and Hagens Berman have also coordinated with other Cattle Action counsel

to pursue this investigation and manage this case. They also have coordinated on pretrial

matters including the preservation of documents and devices, completion of service on the

Defendants, and the timing of Defendants’ response to the consolidated amended

complaints. If appointed Consumer IPPs’ co-lead counsel, LGN and Hagens Berman will

continue to coordinate with Cattle Action counsel to efficiently and effectively litigate

these cases. Bruckner Decl., ¶¶ 11-14; Berman Decl., ¶ 6.




540980.1                                      8
D.         LGN and Hagens Berman Have Extensive Experience in Class Actions and in
           Antitrust Litigation, and Know the Applicable Law.

           In addition to the Pork and Broiler Chicken actions, LGN and Hagens Berman have

extensive experience prosecuting antitrust class actions and other complex litigation and

have demonstrated their deep knowledge of antitrust and other applicable law. See Fed. R.

Civ. P. 23(g)(1)(A)(ii) and (iii). Below is a summary of their experience.

           1.    Lockridge Grindal Nauen P.L.L.P.

           Lockridge Grindal Nauen is a 40-attorney firm with offices in Minneapolis,

Washington, D.C., and Fargo, North Dakota. LGN has specialized in antitrust and other

federal civil litigation for 40 years. Bruckner Decl., ¶ 15. Joseph Bruckner, Brian Clark,

Elizabeth Odette, Arielle Wagner, and the firm’s other attorneys have prosecuted major

cases and class actions involving price-fixing, industry cartels, predatory pricing, price

discrimination, and other antitrust cases in courts nationwide. Id. ¶¶ 16-23. In just the last

decade, LGN and its colleagues have recovered billions of dollars for their clients and class

members in national and international antitrust cases. Id. ¶ 15. While relevant experience

and qualifications are noted in detail in the Firm Resume in Exhibits A and B to the

Bruckner Affidavit, below is a description of some of the key attorneys working on this

case.

                 a)     W. Joseph Bruckner

           Mr. Bruckner, a senior partner at LGN, is personally committed to prosecuting this

case and will devote himself to its leadership. Id. ¶ 3. Mr. Bruckner leads LGN’s antitrust

law practice, and practices extensively in antitrust litigation in federal and state courts




540980.1                                    9
nationwide. He has 30 years of experience representing plaintiffs in antitrust class actions

and other complex litigation nationwide. Id. ¶ 24. He is a past chair of the Antitrust Law

Section of the Minnesota State Bar Association, and also serves on the Board of Directors

of the American Antitrust Institute, an independent, nonprofit organization devoted to

promoting competition that protects consumers, businesses, and society. Id. ¶ 24. In

addition to its research, education, and advocacy on the benefits of competition, the AAI

grants annual antitrust enforcement awards recognizing outstanding achievement in

antitrust litigation to individuals or teams in private practice, young lawyers, and

economists.6

           In addition to the Pork and Broiler Chicken actions mentioned above, Mr. Bruckner

and LGN have led or otherwise been extensively involved in many other major antitrust

cases including, for example:

           •     In re Wholesale Grocery Products Antitrust Litig., MDL No. 2090 (D.

                 Minn.): LGN is Midwest Plaintiffs’ co-lead counsel for a certified class of

                 Midwest retail grocery stores who brought antitrust claims against the

                 nation’s two largest grocery wholesalers. After settling with one defendant,

                 Mr. Bruckner and Ms. Odette tried the Midwest Plaintiffs’ claims against the

                 remaining defendant to a jury verdict before Judge Montgomery. The

                 judgment is now on appeal.




    6
         American      Antitrust      Institute, Antitrust         Enforcement      Awards,
https://www.antitrustinstitute.org/enforcement-awards.


540980.1                                   10
           •   In re Monosodium Glutamate Antitrust Litig., MDL No. 1328 (D. Minn.):

               LGN was plaintiffs’ co-lead counsel in this nationwide antitrust class action

               against national and international producers of food flavor enhancers.

           •   In re Cedar Shakes & Shingles Antitrust Litig., No. 2:19-cv-00288 (W.D.

               Wash.): LGN is plaintiffs’ co-lead counsel for a class of end user indirect

               purchasers who allege that manufacturers conspired to fix and maintain

               prices in the cedar shakes and shingles market in violation of the federal

               antitrust laws.

           •   In re Freight Forwarders Antitrust Litig., No. 08-cv-00042 (E.D.N.Y.):

               LGN is plaintiffs’ co-lead counsel for a class of direct purchasers who allege

               that global freight forwarders conspired to fix, inflate, and maintain prices

               and surcharges for U.S. Freight Forwarding Services. To date, LGN and

               other co-lead counsel have recovered over $400 million for the class from

               twenty-nine defendant groups.

           •   In re Payment Card Interchange Fee & Merchant Discount Antitrust Litig.,

               MDL No. 1720 (E.D.N.Y.): LGN serves on plaintiffs’ executive committee

               in this nationwide antitrust class action against VISA, MasterCard, and

               several member banks.

           •   In re Flat Glass Antitrust Litig. (II), MDL No. 1942, (W.D. Pa.): LGN was

               plaintiff’s class co-lead counsel in this nationwide antitrust class action

               against national and international manufacturers.




540980.1                                  11
           •     In re Urethane Antitrust Litig. (Polyester Polyols), MDL No. 1616 (D. Kan.):

                 LGN was plaintiffs’ co-lead counsel in this nationwide antitrust class action

                 against national and international manufacturers.

           •     In re Pressure Sensitive Labelstock Antitrust Litig., MDL No. 1556 (M.D.

                 Pa.): LGN was plaintiffs’ co-lead counsel in this nationwide antitrust class

                 action against national and international manufacturers.

           Mr. Bruckner’s experience and qualifications are noted in more detail in his

declaration.

                 b)     Elizabeth R. Odette

           Ms. Odette, a partner at LGN, is personally committed to prosecuting this case and

will devote herself to its leadership. Ms. Odette has extensive antitrust experience in

numerous multidistrict and complex class actions throughout the country, most recently

serving as trial counsel in the In re Wholesale Grocery Products Antitrust Litigation, MDL

No. 2090 (D. Minn.) before the Honorable Ann D. Montgomery in April 2018. See the

Declaration of Elizabeth R. Odette in Support of Consumer Indirect Purchaser Plaintiffs’

Motion to Appoint Interim Co-Lead Class Counsel, ¶ 2. Ms. Odette was named an “Up

and Coming Attorney” by Minnesota Lawyer Magazine in 2013. She has been consistently

named a Super Lawyers Rising Star by her peers. Id. ¶ 4.

           In addition to Pork and Broiler Chicken, Ms. Odette and LGN have led or otherwise

been extensively involved in many other major antitrust cases including, for example:

           •     In re Wholesale Grocery Products Antitrust Litig., MDL No. 2090 (D.

                 Minn.):    LGN is Midwest Plaintiffs’ co-lead counsel.       In addition to


540980.1                                    12
                 vigorously litigating this case with Mr. Bruckner, Ms. Odette served as trial

                 counsel in the Midwest Plaintiffs’ trial of the case before Judge Montgomery

                 in April 2018.

           •     In re Blood Reagents Antitrust Litig., No. 2:09-md-02081-JD (E.D. Pa.): Ms.

                 Odette served in a variety of roles in this litigation, most recently preparing

                 for trial scheduled for June 2018 that resulted in a $19.5 million settlement

                 with remaining defendant Ortho-Clinical Diagnostics. The fairness hearing

                 on the settlement is scheduled for October 2018.

           •     In re Aredia & Zometa Prods. Liability Litig., No. 06-md-1760 (E.D. Tenn.):

                 Ms. Odette actively participated on the trial team of more than a dozen

                 bellwether trials remanded from In re Aredia and Zometa Products Liability

                 Litigation, with a majority resulting in plaintiffs’ verdicts. For example, in

                 four federal trials, the juries returned verdicts for the plaintiff for $225,000,

                 $10.45 million, $250,000 and $2.162 million respectively.

           •     In re Packaged Seafood Antitrust Litig., No. 15-MD-2670 JLS-MDD (S.D.

                 Cal.): Ms. Odette represents of hundreds of consumer purchasers in complex

                 antitrust class action against producers of tuna products currently conducting

                 discovery and briefing for class certification.

           Ms. Odette’s experience and qualifications are noted in her declaration.

                 c)     Brian D. Clark

           Mr. Clark, a partner at LGN, is personally committed to prosecuting this case and

 will devote himself to its leadership. Mr. Clark is a longtime member of LGN’s antitrust


540980.1                                     13
 law group, practices extensively in antitrust litigation in federal and state courts

 nationwide, and leads the firm’s e-discovery practice group. He advises clients of all sizes

 on e-discovery matters and has taught e-discovery at the University of Minnesota Law

 School for the past five years. Mr. Clark was named an “Up and Coming Attorney” by

 Minnesota Lawyer Magazine in 2015. He has been consistently named as a Super

 Lawyers Rising Star by his peers. See the Declaration of Brian D. Clark in Support of

 Consumer Indirect Purchaser Plaintiffs’ Motion to Appoint Interim Co-Lead Class

 Counsel, ¶ 5.

           In addition to Pork and Broiler Chicken, Mr. Clark and LGN have led or otherwise

been extensively involved in many other major antitrust cases including, for example:

           •     In re Cedar Shakes & Shingles Antitrust Litig., No. 2:19-cv-00288 (W.D.

                 Wash.): LGN is plaintiffs’ co-lead counsel for a class of end user indirect

                 purchasers who allege that manufacturers conspired to fix and maintain

                 prices in the cedar shakes and shingles market in violation of the federal

                 antitrust laws.

           •     Kleen Products LLC, et al. v. Int’ll Paper, et al., No. 10-cv-05711 (N.D. Ill.):

                 LGN is on the plaintiffs’ executive committee and has had extensive

                 involvement in this case on behalf of direct purchasers of containerboard

                 (corrugated paper market). Mr. Clark took over 10 depositions, including

                 the CFO and CEO of the second largest defendant.




540980.1                                    14
           •      In re Liquid Aluminum Sulfate Antitrust Litig., No. 2:16-md-02687 (D.N.J.):

                  Mr. Clark represents 10 Minnesota municipalities and corporations regarding

                  price-fixing and bid rigging by manufacturers of a water treatment chemical.

           •      In re Resistors Antitrust Litig., No. 3:15-cv-03820 (N.D. Cal.): Mr. Clark

                  represents indirect purchaser plaintiffs in the complex antitrust class action

                  against manufacturers of resistors.

           •      In re Capacitors Antitrust Litig., No. 3:14-cv-03264 (N.D. Cal.): Mr. Clark

                  represents indirect purchaser plaintiffs in the complex antitrust class action

                  against manufacturers of capacitors.

           •      Miller & Graham v. Ramsey County Sheriff Matthew Bostrom & County of

                  Ramsey, No. 11-cv-2401 (D. Minn.): Mr. Clark represented defendants

                  against claims of First Amendment retaliatory discharge by two former

                  Ramsey County Sheriff’s deputies, obtaining dismissal of Ramsey County

                  and successfully defending Sheriff Bostrom in a jury trial in federal court.

           Mr. Clark’s experience and qualifications are noted in more detail in his declaration.

                  d)     Arielle Wagner

           Ms. Wagner is a 2016 graduate of the University of Minnesota School of Law. In

addition to the Pork action, she currently represents plaintiffs in a number of complex and

class action matters including In re EpiPen ERISA Litig., No. 0:17-1884-PAM-SER (D.

Minn.); In re Cedar Shakes & Shingles Antitrust Litig. No. 2:19-cv-00288 (W.D. Wash.)

and In re Facebook, Inc. Consumer Privacy User Profile Litig., No. 1:18-md-02843-VC

(N.D. Cal.). She is actively involved in the multi-layered antitrust litigation In re Generic


540980.1                                     15
Pharmaceuticals Pricing Antitrust Litig., No. 16-md-2724 (E.D. Pa.) (19 separate actions

filed), investigating new drugs at issue, vetting plaintiffs who purchased dozens of different

generic drugs, briefing oppositions to numerous motions to dismiss, and drafting discovery.

Ms. Wagner serves on the Board of Directors of the Minnesota American Indian Bar

Association.

           2.     Hagens Berman Sobol Shapiro LLP
           Hagens Berman is a sixty-lawyer firm, with offices in Seattle, Berkeley, Boston, Chicago,

Los Angeles, New York, Phoenix, and San Diego. Since its founding in 1993, Hagens Berman

has represented plaintiffs in a broad spectrum of complex, multi-party antitrust cases. Hagens

Berman was named to The National Law Journal’s Plaintiffs’ Hot List in 2006, 2007 and each of

the years 2009 to 2013. In 2014, The National Law Journal named Hagens Berman to its inaugural

list of America’s Elite Trial lawyers—a compilation of the nation’s leading firms bringing about

significant change and major plaintiffs’ settlements in complex litigation. More details about

Hagens Berman are included in its resume, attached as Exhibit C to the Bruckner Affidavit. The

attorneys principally responsible for this litigation will include the founding and managing partner

of Hagens Berman, Steve Berman, Shana Scarlett, Rio Pierce, and Breanna Van Engelen.

                  a)     Steve Berman

           Mr. Berman, the founder and managing partner of Hagens Berman, has served as

lead or co-lead counsel in antitrust, securities, consumer, product liability, and employment

class actions and complex litigation throughout the country. Examples of Mr. Berman’s

involvement in litigation include:

           •      In Re: National Collegiate Athletic Association Athletic Grant-In-Aid Cap

                  Antitrust Litigation, No. 4:14-md-02541-CW (N.D. Cal.): Hagens Berman is


540980.1                                      16
               one of the few plaintiffs’ firms in the United States that often has taken

               complex civil litigation, including class actions, to trial. In September 2018,

               Mr. Berman served as the lead trial lawyer on behalf of student athletes,

               where the Court granted injunctive relief on behalf of the class following a

               bench trial. Hagens Berman also recovered settlements totaling $200 million

               on behalf of the class.

           •   In re EBooks Antitrust Litigation, Case No. 11-md-02293 (S.D.N.Y.): Mr.

               Berman acted as co-lead counsel on behalf of a class of purchasers of eBooks

               who were overcharged for the purchases due to a price-fixing conspiracy

               between the publishers of eBooks and Apple. This case led to recovery by

               consumers of $566 million—twice the estimated damages. Hagens Berman

               litigated this case alongside the Department of Justice and the Attorneys

               General of 33 states.

           •   In re Toyota Motor Corp. Unintended Acceleration Marketing, Sales

               Practices, and Products Liability Litigation, No. 10-md-02151 (C.D. Cal.):

               In Toyota, Judge James V. Selna sua sponte identified Mr. Berman as a

               presumptive co-lead counsel. Mr. Berman secured a $1.6 billion settlement,

               the largest automobile class settlement in history. Consumers in Toyota

               received 100 percent of their losses and 2.6 million cars received a safety

               upgrade.

           •   In re Visa Check/Mastermoney Antitrust Litig., No. 96-cv-05238 (E.D.N.Y.):

               Mr. Berman helped lead this record-breaking antitrust case against credit

540980.1                                  17
                 card giants Visa and MasterCard, which resulted in a $3.05 billion cash

                 settlement and injunctive relief valued at more than $20 billion.

                 b)     Shana Scarlett

           Ms. Scarlett is the managing partner of Hagens Berman’s Berkeley office. Ms.

Scarlett has played a leading role in the firm’s litigation of the ongoing Pork and Broiler

Chicken matters, pending respectively in this District and the Northern District of Illinois.

In both cases, Hagens Berman has been appointed as lead counsel on behalf of classes of

indirect purchaser plaintiffs. Ms. Scarlett has also played a critical role in the following

cases:

           •     In re Optical Disk Drive Antitrust Litigation, Case No. 10-md-02143 (N.D.

                 Cal.): Ms. Scarlett was one of the team at Hagens Berman representing the

                 indirect purchaser class as sole lead counsel, resulting in settlements of $230

                 million.

           •     In re Lithium Ion Batteries Antitrust Litigation, Case No. 13-md-02420 (N.D.

                 Cal.): Hagens Berman is co-lead counsel in this case, where $113.45 million

                 was recovered for the indirect purchaser class. Ms. Scarlett is one of the

                 handful of lead counsel who have negotiated the production of worldwide

                 transactional data, custodial productions, and subpoenaed over 100 third

                 parties for documents and data for use by expert economists.

           •     In re Animation Workers Antitrust Litigation, Case No. 14-cv-4062 (N.D.

                 Cal.): Ms. Scarlett was one of the team at Hagens Berman who recovered

                 nearly $169 million for the class of workers harmed through defendants’


540980.1                                    18
                 agreement not to solicit each other’s employees and coordination of

                 compensation policies.

           •     In re EBooks Antitrust Litigation, Case No. 11-md-02293 (S.D.N.Y.): Ms.

                 Scarlett was a member of the settlement team, along with representatives of

                 the State Attorneys General from Connecticut, Ohio and Texas, overseeing

                 both the notice and distribution programs in the EBooks litigation.

                 Settlements resulted in compensation to consumers of $566 million—twice

                 the damages estimated to have been suffered by the class. The EBooks

                 litigation has become a model for automatic distribution and electronic notice

                 to millions of consumers.

                 c)     Rio Pierce

           Mr. Pierce is a 2013 graduate of Harvard Law School and associate attorney in

Hagens Berman’s Berkeley Office. Mr. Pierce has frequently represented classes of

indirect purchasers in large MDLs, including representing consumers in the Pork and

Broiler Chicken litigation. Additional examples include:

           •     In re Qualcomm Antitrust Litigation, Case No. 17-md-02773 (N.D. Cal.):

                 Mr. Pierce was a member of the case team where Judge Koh certified a class

                 of all United States consumers who had purchased cell phones from 2011 to

                 the present. In that litigation, Mr. Pierce negotiated the production of

                 transactional data from numerous third parties for use by expert economists.

                 Mr. Pierce also took numerous depositions, including of key Qualcomm

                 executives and of defendants’ experts.


540980.1                                     19
           •      In re Optical Disk Drive Antitrust Litigation, Case No. 10-md-02143 (N.D.

                  Cal.): Mr. Pierce was a member of the Hagens Berman team who recovered

                  settlements of $230 million on behalf of the indirect purchaser class. Mr.

                  Pierce played a critical role in the development of pass-through testimony in

                  the distribution channel, and defending plaintiffs’ experts from various

                  Daubert challenges.

                  d)     Breanna Van Engelen

           Ms. Van Engelen is a 2014 graduate of the University of Michigan Law School and

associate attorney who recently joined Hagens Berman’s Seattle office.             At Hagens

Berman, Ms. Van Engelen represents indirect purchasers in large MDLs, including in the

Pork and Broiler Chicken litigation. Prior to joining Hagens Berman, Ms. Van Engelen

practiced at K&L Gates, LLP, where Ms. Van Engelen gave the closing argument in trial

for one of the first electronic impersonation cases ever brought in the United States. The

trial resulted in an $8.9 million verdict on behalf of her two clients. In addition to her work

in Pork and Chicken, Ms. Van Engelen has contributed to the following antitrust matters:

               • In re Optical Disk Drive Antitrust Litigation, Case No. 10-md-02143 (N.D.

                  Cal.): Ms. Van Engelen was one of the team at Hagens Berman representing

                  the indirect purchaser class, resulting in settlements of $230 million. Ms.

                  Van Engelen has assisted in defending the settlements against serial,

                  professional objectors to class action settlements.

               • In re Lithium Ion Batteries Antitrust Litigation, Case No. 13-md-02420 (N.D.

                  Cal.): Ms. Van Engelen was part of the team at Hagens Berman is co-lead


540980.1                                     20
                 counsel in this case, where $113.45 million was recovered for the indirect

                 purchaser class. Ms. Van Engelen played a critical role in supporting the

                 experts testifying in this action on behalf of indirect purchasers, as well as

                 responding to motions to strike the testimony of plaintiffs’ experts.

E.         LGN and Hagens Berman Have the Resources Necessary to Effectively
           Prosecute this Litigation.

           LGN and Hagens Berman stand ready to dedicate the resources necessary to

represent and protect the interests of the putative indirect purchaser plaintiffs’ class through

rigorous motion practice, discovery, class certification, and trial. See Fed. R. Civ. P.

23(g)(1)(A)(iv). They have demonstrated their dedication and commitment in the many

complex cases discussed above, including Pork, Broiler Chicken, Freight Forwarders,

MSG, Payment Card, ODD, Batteries, CDS, and TFT-LCD. They will bring the same

resources and commitment to ensure the successful prosecution of this case. Bruckner

Decl., ¶¶ 16-23, 27-30.

F.         LGN and Hagens Berman Will Continue to Work Cooperatively with All
           Counsel.

           As demonstrated by their early success in achieving private ordering, LGN and

Hagens Berman have an effective management style. They will coordinate with and work

closely with Cattle Action counsel in this litigation. They also have a demonstrated record

of accomplishment in working professionally with defense counsel, and will continue to

do so.       See Baker v. Saint-Gobain Performance Plastics Corp., No. 1:16-CV-0220

(LEK/DJS), et al., 2016 WL 4028974, at *4 (N.D.N.Y. July 27, 2016) (interim counsel’s

“ability to command the respect of their colleagues and work cooperatively with opposing


540980.1                                    21
counsel and the court” are important considerations) (internal quotations omitted; citing

Manual for Complex Litigation, § 10.224). LGN and Hagens Berman will make every

effort to prosecute this case successfully, as they have done in Pork, Broiler Chicken, and

other cases.

                                      IV.     CONCLUSION

           For these reasons, all Indirect Purchaser Plaintiffs respectfully request that the Court

appoint Lockridge Grindal Nauen, P.L.L.P. and Hagens Berman Sobol Shapiro LLP, as

interim co-lead class counsel, to represent the Consumer IPP Plaintiffs and the Consumer

IPP class in this litigation.



Dated: July 29, 2019                           Respectfully submitted,


                                               s/ W. Joseph Bruckner
                                               W. Joseph Bruckner (MN #0147758)
                                               Elizabeth R. Odette (MN #0340698)
                                               Brian D. Clark (MN #0390069)
                                               Arielle S. Wagner (MN #0398332)
                                               LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                               100 Washington Avenue South, Suite 2200
                                               Minneapolis, MN 55401
                                               T: (612) 339-6900
                                               F: (612) 339-0981
                                               wjbruckner@locklaw.com
                                               erodette@locklaw.com
                                               bdclark@locklaw.com
                                               aswagner@locklaw.com




540980.1                                      22
            s/ Steve W. Berman
            Steve W. Berman (Pro Hac Vice)
            Breanna Van Engelen (Pro Hac Vice)
            HAGENS BERMAN SOBOL SHAPIRO LLP
            1301 Second Avenue, Suite 2000
            Seattle, Washington 98101
            Telephone: (206) 623-7292
            Facsimile: (206) 623-0594
            steve@hbsslaw.com
            breannav@hbsslaw.com

            Shana E. Scarlett (Pro Hac Vice)
            Rio S. Pierce (Pro Hac Vice)
            HAGENS BERMAN SOBOL SHAPIRO LLP
            715 Hearst Avenue, Suite 202
            Berkeley, California 94710
            Telephone: (510) 725-3000
            Facsimile: (510) 725-3001
            shanas@hbsslaw.com
            riop@hbsslaw.com

            Proposed Interim Co-Lead Class Counsel for
            Consumer Indirect Purchaser Plaintiffs




540980.1   23
